        Case 1:18-cr-00799-KMW
        Case 1:18-cr-00799-DCF Document
                               Document 224
                                        223 Filed
                                            Filed 07/10/20
                                                  07/07/20 Page
                                                           Page 11 of
                                                                   of 11


                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   July 7, 2020

BY ECF
                                                                MEMO ENDORSED
The Honorable Kimba M. Wood
United States District Judge
500 Pearl Street
New York, New York 10007

       Re:    United States v. Bingqin Yang et al., 18 Cr. 799 (KMW)

Dear Judge Wood:

         The Government writes, with consent of defense counsel, to request that the Court
adjourn the upcoming trial date in the above-captioned matter from July 13, 2020 to a date in
November or December 2020 in light of ongoing risks associated with COVID-19 and the June
11, 2020 Order issued by Chief Judge Colleen McMahon regarding the suspension of criminal
jury trials. The Government further requests, with consent of defense counsel, that the Court
exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from July 13, 2020 to the
new trial date.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                               By: __/s/__________________________
                                                   Sheb Swett
                                                   Alexandra Rothman
                                                   Assistant United States Attorney
                                                   (212) 637-6522 / -2580
cc:    Defense counsel (by ECF)


                                                          Trial is adjourned to November 9, 2020.
                                                          If counsel would like time excluded, they shall
                                                          submit a proposed Speedy Trial Act Order.

                                                                          /s/ Kimba M. Wood 7/10/2020
                                                                          KIMBA M. WOOD
                                                                    U.S. DISTRICT COURT JUDGE
